Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15183 Page 1 of 33




     1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       David A. Perlson (Ca. Bar No. 209502)
     2 davidperlson@quinnemanuel.com
       50 California Street, 22nd Floor
     3 San Francisco, California 94111-4788
       Telephone: (415) 875-6600
     4 Facsimile: (415) 875-6700
     5 David A. Nelson (Ill. Bar No. 6209623)
       davenelson@quinnemanuel.com
     6 191 N. Wacker Drive Suite 2700
       Chicago, IL 60606
     7 Telephone: (312) 705-7400
       Facsimile: (312) 705-7401
     8
       Attorneys for Defendant,
     9 GOOGLE LLC
    10
                                 UNITED STATES DISTRICT COURT
    11
                            SOUTHERN DISTRICT OF CALIFORNIA
    12
         IMPACT ENGINE, INC.,                      CASE NO. 19-CV-1301-CAB-DEB
    13
                    Plaintiff,                     GOOGLE LLC’S MEMORANDUM
    14                                             OF POINTS AND AUTHORITIES
              vs.                                  IN SUPPORT OF ITS RENEWED
    15                                             MOTION TO DISMISS
         GOOGLE LLC,                               PLAINTIFF’S COMPLAINT
    16
                    Defendant.                     Hearing Date: August 6, 2021
    17                                             Hon. Bencivengo,
                                                   Courtroom: 1510
    18
                                                   PER CHAMBER RULES, NO ORAL
    19                                             ARGUMENT UNLESS SEPARTELY
                                                   ORDERED BY THE COURT
    20
                                                   Complaint Filed: July 15, 2019
    21                                             Trial Date: None Set
    22
    23
    24
    25
    26
    27
    28
                                                                    Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15184 Page 2 of 33




     1                                              TABLE OF CONTENTS
                                                                                                                                  Page
     2
     3 FACTUAL BACKGROUND...................................................................................... 2
     4 I.          THE ASSERTED PATENTS ........................................................................... 2
     5 II.         AT IMPACT ENGINE’S URGING, THE COURT FINDS THE
                   CLAIMED COMPONENTS ARE KNOWN TO THOSE IN THE
     6             ART ................................................................................................................... 4
     7 LEGAL STANDARD ................................................................................................. 6
     8             A.       Dismissal under Rule 12(c) ..................................................................... 6
     9             B.       Ineligible subject matter under 35 U.S.C. § 101 ..................................... 6
    10 ARGUMENT ............................................................................................................... 7
    11 I.          THE CLAIMS AT ISSUE IN THIS MOTION ARE
                   SUBSTANTIALLY SIMILAR. ........................................................................ 7
    12
          II.      THE PATENT CLAIMS ARE DIRECTED TO AN ABSTRACT
    13             IDEA.................................................................................................................. 8
    14             A.       The plain language of the patents shows that they are directed
                            to an abstract idea. ................................................................................... 8
    15
                   B.       Courts have found similar claims to be directed to abstract
    16                      ideas....................................................................................................... 13
    17             C.       Impact Engine’s Step 1 Arguments Are Without Merit. ...................... 15
    18 III.        THE CLAIMS AT ISSUE LACK AN INVENTIVE CONCEPT. ................. 19
    19             A.       Generic Components Cannot Provide an Inventive Concept. .............. 19
    20             B.       Impact Engine’s Step 2 Arguments Are Without Merit. ...................... 24
    21
    22
    23
    24
    25
    26
    27
    28

                                                          -i-                Case No. 19-CV-1301-CAB-DEB
                              GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15185 Page 3 of 33




     1                                          TABLE OF AUTHORITIES
     2                                                                                                                      Page
     3                                                            Cases
     4 Affinity Labs of Texas, LLC v. Amazon.com Inc.,
               838 F.3d 1266 (Fed. Cir. 2016) .............................................................. 13, 14
     5
       Affinity Labs of Texas, LLC v. DIRECTV, LLC,
     6         838 F.3d 1253 (Fed. Cir. 2016) ...................................................................... 2
     7 Aftechmobile Inc. v. Salesforce.com, Inc.,
             1. No. 19-CV-05903-JST, 2020 WL 6129139 (N.D. Cal. Sept. 2,
     8       2020) .............................................................................................................. 17
     9 Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
              134 S. Ct. 2347 (2014) .......................................................................... passim
    10
       Ariosa Diagnostics, Inc. v. Sequenom, Inc.,
    11        788 F.3d 1371 (Fed. Cir. 2015) .................................................................... 19
    12 Ashcroft v. Iqbal,
             556 U.S. 662 (2009) ....................................................................................... 6
    13
       Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.),
    14       687 F.3d 1266 (Fed. Cir. 2012) .................................................................... 25
    15 Bell Atlantic Corp. v. Twombly,
               550 U.S. 544 (2007) ....................................................................................... 6
    16
       Bilski v. Kappos,
    17         561 U.S. 593 (2010) ..................................................................................... 19
    18 Bridge & Post, Inc. v. Verizon Commc’ns, Inc.,
             778 F. App’x 882 (Fed. Cir. 2019) ................................................. 7, 8, 14, 25
    19
       BSG Tech LLC v. Buyseasons, Inc.,
    20       899 F.3d 1281 (Fed. Cir. 2018) ................................................................ 9, 16
    21 ChargePoint, Inc. v. SemaConnect, Inc.,
             920 F.3d 759 (Fed. Cir. 2019) ...................................................................... 12
    22
       Clear with Computers, LLC v. Altec Indus., Inc.,
    23       Nos. 6:14-cv-79 & 6:14-cv-89, 2015 WL 993392 (E.D. Tex. Mar. 3,
             2015),
    24       aff’d, 636 F. App’x 1015 (Fed. Cir. 2016) .............................................. 13, 18
    25 Customedia Techs., LLC v. Dish Network Corp.,
             951 F.3d 1359 (Fed. Cir. 2020) ........................................ 9, 17, 21, 23, 24, 25
    26
       Diamond v. Diehr,
    27       450 U.S. 175 (1981) ..................................................................................... 18
    28

                                                         -ii-                Case No. 19-CV-1301-CAB-DEB
                              GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15186 Page 4 of 33




     1 Elec. Power Grp., LLC v. Alstom S.A.,
              830 F.3d 1350 (Fed. Cir. 2016) .............................................................. 22, 23
     2
       Fast 101 Pty Ltd. V. CitiGroup Inc.,
     3        834 F. App’x 591 (Fed. Cir. 2020) ............................................................... 24
     4 Glasswall Sols. Ltd v. Clearswift Ltd.,
             754 F. App’x 996 (Fed. Cir. 2018) ............................................................... 23
     5
       GREE, Inc. v. Supercell Oy,
     6       1. 834 F. App’x 583 (Fed. Cir. 2020) ........................................................... 18
     7 Greenbroz, Inc. v. Laeger Built, LLC,
              No. 16-cv-02946, 2017 WL 3622308 (S.D. Cal. Aug. 22, 2017) .................. 6
     8
       Hyper Search, LLC v. Facebook, Inc.,
     9        No. CV 17-1387-CFC-SRF, 2018 WL 6617143 (D. Del. Dec. 17,
             2018) .................................................................................................... 9, 17, 21
    10
       In re Morinville,
    11        767 F. App’x 964 (Fed. Cir. 2019) ............................................................... 18
    12 In re TLI Commc’ns LLC Patent Litig.,
              823 F.3d 607 (Fed. Cir. 2016) ...................................................... 9, 16, 21, 25
    13
       Innovation Scis., LLC v. Amazon.com, Inc.,
    14        778 F. App’x 859 (Fed. Cir. 2019) ............................................................... 16
    15 Intellectual Ventures I LLC v. Capital One Bank (USA),
               792 F.3d 1363 (Fed. Cir. 2015) .................................................................... 13
    16
       Intellectual Ventures I LLC v. Erie Indemnity Co.,
    17         850 F.3d 1315 (Fed. Cir. 2017) .................................................................... 23
    18 Intellectual Ventures I LLC v. Symantec Corp.,
               838 F.3d 1307 (Fed. Cir. 2016) .............................................................. 12, 19
    19
       Intellectual Ventures II LLC v. JP Morgan Chase & Co.,
    20         No. 13-cv-3777, 2015 WL 1941331 (S.D.N.Y. Apr. 28, 2015) .................. 18
    21 Internet Patents Corp. v. Active Network, Inc.,
              790 F.3d 1343 (Fed. Cir. 2015) .................................................................... 12
    22
       Interval Licensing LLC v. AOL, Inc.,
    23        896 F.3d 1335 (Fed. Cir. 2018) .................................................................... 20
    24 LendingTree, LLC v. Zillow, Inc.,
             656 F. App’x 991 (Fed. Cir. 2016) ......................................................... 12, 21
    25
       Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
    26       566 U.S. 66 (2012) ............................................................................... 6, 7, 19
    27 McRO, Inc. v. Bandai Namco Games Am., Inc.,
           837 F.3d 1299 (Fed. Cir. 2016) ..................................................................... 19
    28

                                                         -iii-               Case No. 19-CV-1301-CAB-DEB
                              GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15187 Page 5 of 33




     1 Mortg. Grader, Inc. v. First Choice Loan Servs. Inc.,
             811 F.3d 1314 (Fed. Cir. 2016) .............................................................. 21, 25
     2
       OIP Techs., Inc. v. Amazon.com, Inc.,
     3       788 F.3d 1359 (Fed. Cir. 2015) .............................................................. 10, 23
     4 OpenTV, Inc. v. Apple, Inc.,
             No. 14-cv-01622, 2015 WL 1535328 (N.D. Cal. Apr. 6, 2015) .................. 23
     5
       Personalized Media Commc’ns, LLC v. Amazon.com, Inc.,
     6       161 F. Supp. 3d 325 (D. Del. 2015) ................................................. 15, 18, 19
     7 Quantum Stream Inc. v. Charter Commc’ns, Inc.,
             309 F. Supp. 3d 171 (S.D.N.Y. 2018) .................................................... 15, 23
     8
       SAP Am., Inc. v. InvestPic, LLC,
     9       898 F.3d 1161 (Fed. Cir. 2018) .............................................................. 10, 25
    10 Simio, LLC v. FlexSim Software Prod., Inc.,
              983 F.3d 1353 (Fed. Cir. 2020) .............................................................. 16, 18
    11
       Synopsys, Inc. v. Mentor Graphics Corp.,
    12        839 F.3d 1138 (Fed. Cir. 2016) .............................................................. 11, 18
    13 Talent Broker Tech. LLC v. Musical.ly, Inc.,
              No. CV 17-08532, 2018 WL 3019641 (C.D. Cal. May 22, 2018) .............. 20
    14
       Uniloc USA, Inc. v. AVG Techs. USA, Inc.,
    15        No. 16-cv-00393, 2017 WL 1154927 (E.D. Tex. Mar. 28, 2017) ............... 20
    16 Voter Verified, Inc. v. Election Sys. & Software LLC,
              887 F.3d 1376 (Fed. Cir. 2018) .................................................................... 21
    17
                                             Statutory Authorities
    18
       35 U.S.C. § 101.......................................................................................................... 6
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                         -iv-                Case No. 19-CV-1301-CAB-DEB
                              GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15188 Page 6 of 33




     1               NOTE ON ASSERTED PATENTS AND CITATIONS
     2         1.   References to the patents-in-suit are indicated by column and line
     3              number, or by claim number. Unless otherwise noted, all references to
     4              the specifications are to the ’497 patent. A reference to “3:15,”
     5              therefore, means column 3, line 15 of the ’497 patent.
     6         2.   The asserted patents are referred to herein as identified below and
     7              collectively as the “Asserted Patents”. The claims at issue for this
     8              motion are in bolded underline.
     9                  Asserted Patents                        Claims at Issue in the Case1
    10
         U.S. Patent No. 7,870,497 (the ’497 patent)        1, 9
    11
         U.S. Patent No. 8,356,253 (the ’6,253 patent)      1
    12
         U.S. Patent No. 8,930,832 (the ’832 patent)        [1], [12], 14, 18
    13
         U.S. Patent No. 9,361,632 (the ’632 patent)        [1], [2], 4, [20], 21, 25
    14
    15   U.S. Patent No. 10,068,253 (the ’8,253 patent) 1, [6], 7, 12

    16   U.S. Patent No. 10,565,618 (the ’618 patent)       14, 16, [22], 23
    17   U.S. Patent No. 10,572,898 (the ’898 patent)       30
    18
               3.   The Court’s Claim Construction Order, Dkt. 148, is referred to as “CC
    19
                    Order.”
    20
               4.   The transcript of the proceedings held on 12/12/19 regarding Google’s
    21
                    Motion to Dismiss, Dkt. 42, is referred to as “101 Tr.”
    22
               5.   The slides Impact Engine used at the 12/12/19 proceeding, which were
    23
                    filed as Dkt. 157-3 with Google’s prior motion, are referred to as “IE
    24
                    101 Slides.”
    25
    26
    27     1
           Bracketed claims are not directly asserted, but remain at issue due to asserted
    28 dependent claim(s).

                                                  -1-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15189 Page 7 of 33




     1        6.   The transcript of the claim construction proceedings held on
     2             01/14/2021, Dkt. 147, is referred to as “2nd CC Tr.”
     3        7.   The transcript of the claim construction proceedings 04/28/2021,
     4             attached as Ex. A, is referred to as “3rd CC Tr.”
     5        8.   The Court’s Supplemental Claim Construction Order, Dkt. 205, is
     6             referred to as “Supp. CC Order.”
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -2-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15190 Page 8 of 33




     1         In opposing Google’s First Motion to Dismiss under 35 U.S.C. § 101 (Dkt.
     2 21), Impact Engine (“IE”) argued that the claims’ incorporation of a “project
     3 builder” constituted both “particular improvements in the functioning of earlier
     4 computer-based systems” under Alice step 1 and “inventive concepts” under Alice
     5 step 2. Dkt. 28, 12–13, 22–23. The Court referred to both arguments in denying
     6 Google’s motion without prejudice, but stated that Google’s § 101 motion could be
     7 revisited should IE contend that “project builder” is not “limited in any way to the
     8 various different limitations that are in the specification.” 101 Tr. 31:2–25. IE not
     9 only did just that, but it asserted that every hardware and/or software component
    10 Google identified for construction was “a known program construct that would be
    11 familiar to one of skill in the art.” Dkt. 87-1, 44, 51, 54, 59; Dkt. 87-4, 28, 42, 43,
    12 45–46, 58-59, 70, 83, 85, 86, 87, 93–94. The Court largely agreed. CC Order 6, 9.
    13         In light of these constructions, Google renewed its Motion to Dismiss under
    14 Rule 12(c). In opposing Google’s motion, IE again touted the project builder as a
    15 critical part of its argument, but argued for the first time that the “project viewer”
    16 present in the representative claim being considered in that motion was also
    17 inventive, contrary to its claim construction position that project viewers were
    18 conventional, known software. Dkt. 177, 10, 20. After finding “project viewer”
    19 subject to § 112, ¶ 6 and limited to the structure recited in Col. 4:27 through Col.
    20 9:19 in the specification (Supp. CC Order 6), the Court denied Google’s Renewed
    21 Motion to Dismiss because “Google’s motion assumes [] ‘project viewer’ [] was a
    22 known generic program construct.” Dkt. 206, 1–2. Accordingly, Google does not
    23 bring this motion as to any claims that contain “project viewer,” but instead to the
    24 balance of the remaining claims: ’497 claim 1; ’618 claims 14, 16, and 23; and ’898
    25 claim 30.2
    26
    27     2
            As will be detailed in Google’s forthcoming motion for summary judgment of
    28 noninfringement, IE’s Supplement Final Infringement contentions flout the Court’s

                                                   -1-                Case No. 19-CV-1301-CAB-DEB
                       GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15191 Page 9 of 33




     1        The Court has expressly found or IE has conceded that all non-“project
     2 viewer” components were conventional tools known to those skilled in the art:
     3
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13        Such conventional, known components cannot comprise “particular
    14 improvements” or “inventive concepts” under Alice steps 1 and 2. Indeed, the Court
    15 noted that without the “project viewer,” the asserted claims have a “101 problem.”
    16 3rd CC Tr. 18:4–12; see also id. at 14:14–15:10 (“‘project viewer’ [] is somewhat at
    17 the heart of this whole invention”). Google’s renewed motion should be granted.
    18                             FACTUAL BACKGROUND
    19 I.     THE ASSERTED PATENTS
    20        All Asserted Patents are entitled “Multimedia Communication System and
    21 Method,” share the same specification, and claim priority to the same provisional
    22 application (No. 60/671,170, filed April 13, 2005) as well as to each other. The
    23 “Background” of the Asserted Patents states that the purported invention “automates
    24 the process of creating and distributing professional quality, media-rich
    25 communications” by replacing a process that “is usually contracted out to a
    26
    27 construction of “project viewer” by not even attempting to demonstrate that the
    28 accused products contain the required detailed structure in the specification.

                                                  -2-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15192 Page 10 of
                                      33



    1 professional graphic designer.” 1:12–26. As the Court found, “[t]he systems and
    2 methods disclosed [in the Asserted Patents] are intended to replace the ‘prior art’
    3 practice of contracting a professional graphic design or advertising agency to create
    4 works.” CC Order 2. Figures 6–16 show a graphical user interface enabling a user to
    5 build such computer communications through a series of interview questions. The
    6 Court described the components of the patents as follows:
    7        Broadly the patent describes a system in which a client user interacts
             with the system components through a graphical user interface
    8
             connected over the Internet. The system includes a media repository
    9        that stores templates and media assets, such as music, artwork and
             graphics. The user interacts with the system using a project builder
   10
             component which enables the user to select templates and assets from
   11        the repository to create a communication, such as an advertisement. A
             project viewer renders or serializes the selections made by the user to
   12
             render and playback the communication as configured by the user. The
   13        system’s compiler then integrates the selections into a final
             communication that is stored in the repository. The system also
   14
             includes a sharing program that enables the communication to be
   15        shared and edited by designated users. The system further includes a
   16        distribution program that formats the communication into one or
             more formats selected by the user and electronically delivers the
   17        formatted communication to the user’s selected audience. [Id., Col.
   18        2:65-Col. 3:29, Col. 11:36-Col. 12:37; Figs. 1-5.]

   19 Id. (emphasis added). The independent claims at issue in this motion recite various
   20 combinations of these same components, with the exclusion of the “project viewer”:
   21      ’497 claim 1: reciting “media repository” and “project builder”
   22      ’618 claim 14: reciting a server containing a “media repository,” “project
            builder,” “compiler,” “formatter,” and “distribution program,” and “recipient-
   23       specific database” for selecting media asset (which IE asserts corresponds to
   24       “sharing program” and “distribution program” disclosures, Dkt. 157-4, 47)
   25      ’618 claim 22: reciting a server containing a “media repository,” “compiler,”
            “formatter,” and “distribution program”
   26
           ’898 claim 30: reciting a “media repository,” “communication system server,”
   27       “advertisement generation system” (same as project builder, advertisement
   28       builder), “compiling engine,” “formatting engine,” and “distribution engine”

                                                 -3-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15193 Page 11 of
                                      33



    1           (same as “distribution program”).3
    2           The specification states that these components can be implemented using any
    3 software or hardware. 12:38–14:9. For example, the patents disclose that “the
    4 functional operations described in this specification can be implemented” by “digital
    5 electronic circuitry, or in computer software, firmware, or hardware, including the
    6 structures disclosed in this specification and their structural equivalents, or in
    7 combinations of them.” 12:38–43; see also 12:63–13:2; Dkt. 21-1, 2–3. In addition,
    8 the invention is not limited to any specific “database architectures.” 14:26–34.
    9 II.       AT IMPACT ENGINE’S URGING, THE COURT FINDS THE
                CLAIMED COMPONENTS ARE KNOWN TO THOSE IN THE ART
   10
                In response to Google’s previous Motions to Dismiss under § 101, IE argued
   11
        that the “project builder” recited in the claims was a “novel improvement[]” not
   12
        directed to an abstract idea and also provided an inventive concept. Dkt. 28, 10–12;
   13
        Dkt. 177, 10, 20. The Court denied Google’s first motion finding the server-based
   14
        components of the claims, especially the “project builder,” rendered the patents non-
   15
        abstract. 101 Tr. 31:12–25, 32:8–12. The Court also found on the record before it
   16
        that a “project builder” was “something that was not known necessarily in the art”
   17
        and thus potentially an inventive step. Id. at 30:19–31:1. When Google expressed its
   18
        belief that IE would construe “project builder” very broadly such that it could not
   19
            3
   20         Given that IE’s constructions and arguments as to the unconstrued terms
        “advertisement generation engine” and “distribution engine” are the same as
   21   “project builder” and “distribution program” (Dkt. 87-4, 43, 83), Google proposed
   22   the parties stipulate that the Court’s constructions apply to these terms respectively,
        while preserving Google’s ability to appeal these constructions. Ex. B at 3–4. IE
   23   refused to stipulate unless Google agreed to unrelated conditions. Id. at 1. But as
   24   relevant here, IE did not, and has not, asserted these terms should be construed
        differently than “project builder” and “distribution program.” Nor did IE retract its
   25   prior position that “advertisement generation engine” and “distribution engine” were
   26   conventional tools known to one in in the art. Thus, even though these specific
        terms have not yet been construed, they do not raise any claim construction issues
   27   that either have not already been addressed by the Court or precluded by IE’s stated
   28   positions.

                                                   -4-                Case No. 19-CV-1301-CAB-DEB
                       GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15194 Page 12 of
                                      33



    1 save abstractness or provide an inventive step, the Court responded that Google
    2 could bring its motion again should IE do so. Id. at 31:6–12.
    3         IE did just that. It asserted that project builder was not limited to the
    4 structures in the specification, but instead was “a known program construct that
    5 would be familiar to one of skill in the art.” Dkt. 87-1, 44. IE further contended that
    6 all other identified components in the claims were also each “a known program
    7 construct that would be familiar to one of skill in the art.” Dkt. 87-1, 51–61; Dkt.
    8 87-4, 28–97. The Court largely agreed as follows:
    9       “Project builder” / “advertisement builder”: construed as “server-side
             software and hardware that obtains user information, selects appropriate
   10
             template(s) and asset(s) and obtains user formatting and transmission
   11        information,” and that “[s]uch program constructs to provide this function of
   12        the system would be tools familiar to one of skill.”
            “Distribution program”: adopted IE’s contention that such programs
   13
             “existed at the time of filing of the application and would be familiar to one of
   14        skill in the art.”
   15       “Compiler” / “compiling engine”: construed as “back-end processing of
             source code into machine or object code,” the “commonly understood
   16
             meaning in the computer arts at the time the patent was filed.”
   17       “Formatting engine”: adopted IE’s contention that such programs “existed at
   18        the time of filing of the application and would be familiar to one of skill in the
             art.”
   19
        CC Order 6–7, 8–9 (emphasis added). The Court also noted that a “graphical user
   20
        interface and [] select[ing] from the media repository database appropriate
   21
        templates and assets would be tools familiar to one skilled in the art.” Id. at 9
   22
        (emphasis added). The Court later reaffirmed that “software applications to perform
   23
        the functions of the Project Builder component would be sufficiently recognized by
   24
        the functions claimed and were known in the computer industry at the relevant
   25
        time.” Supp. CC Order, 5. Accordingly, every component of the claims at issue in
   26
        this motion have been found by the Court or conceded by IE to be known and/or
   27
        conventional.
   28

                                                    -5-                Case No. 19-CV-1301-CAB-DEB
                        GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15195 Page 13 of
                                      33



    1                                   LEGAL STANDARD
    2         A.     Dismissal under Rule 12(c)
    3         “To survive a motion to dismiss, a complaint must contain sufficient factual
    4 matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’”
    5 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,
    6 550 U.S. 544, 570 (2007)). Stating a plausible claim for relief under Rule 8(a)(2)
    7 “requires more than labels and conclusions, and a formulaic recitation of the
    8 elements of a cause of action will not do.” Twombly, 550 U.S. at 555. The court is
    9 “not bound to accept as true a legal conclusion couched as a factual allegation,”
   10 “allegations that contradict exhibits attached to the Complaint[,] or . . . allegations
   11 that are merely conclusory, unwarranted deductions of fact, or unreasonable
   12 inferences.” Greenbroz, Inc. v. Laeger Built, LLC, No. 16-cv-02946, 2017 WL
   13 3622308, at *1 (S.D. Cal. Aug. 22, 2017) (Bencivengo, J.) (cleaned up).
   14         B.     Ineligible subject matter under 35 U.S.C. § 101
   15         To be patent eligible, a patent must claim a “new and useful process,
   16 machine, manufacture, or composition of matter.” 35 U.S.C. § 101. Section 101
   17 “contains an important implicit exception: Laws of nature, natural phenomena, and
   18 abstract ideas are not patentable” because they are “the basic tools of scientific and
   19 technological work.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354
   20 (2014) (internal quotation marks and citations omitted).
   21         Alice established a two-step test for determining patent eligibility. 134 S. Ct.
   22 at 2355. First, the court must “determine whether the claims at issue are directed to a
   23 patent-ineligible concept,” such as an abstract idea. Id. If so, the Court must proceed
   24 to Alice step two, where the Court must consider whether the claims include
   25 additional elements, i.e., an inventive concept, sufficient to “‘transform the nature of
   26 the claim’ into a patent-eligible application.” Id. (quoting Mayo Collaborative Servs.
   27 v. Prometheus Labs., Inc., 566 U.S. 66, 78–79 (2012)). An inventive concept cannot
   28 be supplied by limiting an abstract idea “to a particular technological environment”

                                                  -6-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15196 Page 14 of
                                      33



    1 or adding “well-understood, routine, conventional activities previously known to the
    2 industry.” Id. at 2358–59 (internal quotation marks omitted). The court is not
    3 required to accept “legal conclusions as true, even if couched as factual allegations,”
    4 such as “repeated characterization of [ ] inventions as ‘technical innovations.’”
    5 Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 894 (Fed. Cir.
    6 2019). Instead, an inventive concept is “an element or combination of elements that
    7 is ‘sufficient to ensure that the patent in practice amounts to significantly more than
    8 a patent upon the [ineligible concept] itself.’” Alice, 134 S. Ct. at 2355 (quoting
    9 Mayo, 566 U.S. at 73).
   10                                       ARGUMENT
   11 I.       THE CLAIMS AT ISSUE IN THIS MOTION ARE SUBSTANTIALLY
               SIMILAR.
   12
               As the Court noted, the patents-in-suit “are variations on a theme.” Ex. E,
   13
        05/20/2021 Hearing Tr, 4:8–9. The Court observed that the alleged invention is
   14
        directed toward a system and method that uses a graphical user interface, media
   15
        repository, templates, project builder, compiler, sharing program, distribution
   16
        program, and in some claims, not at issue in this motion, a project viewer. CC
   17
        Order 2. For example, claim 14 of the ‘618 patent recites all of these components
   18
        except the project viewer:
   19
           14. A multimedia communication system for generating an online
   20      advertisement in an electronic distribution format to accommodate targeted
           broadcasting over an Internet based on recipient specific data received from a
   21      user of a recipient computing device, the system comprising:
   22      a server having a connection to the Internet to communicate with a user of a
           recipient computing device via a graphical user interface displayed by the
   23      recipient computing device, the server comprising:
   24      a recipient specific database for storing qualitative and/or quantitative data
           received from a user of the recipient computing device;
   25
           a media repository for storing a plurality of online advertisement templates
   26      and a plurality of media assets;
   27      a project builder for accessing the recipient specific database as well as the
           media repository, and for selecting a media asset for integration with an
   28

                                                  -7-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15197 Page 15 of
                                      33



    1     advertisement template, the media asset being selected based on qualitative or
          quantitative data received from the recipient computing device;
    2
          a compiler associated with the project builder, the compiler for integrating the
    3     selected media asset with the online advertisement template to generate an
          online advertisement;
    4
          a formatter for selecting and formatting the online advertisement in an
    5     electronic distribution format; and
    6     a distribution program for performing the targeted broadcasting of the online
          advertisement over the Internet to the recipient computing device.
    7
                  The remaining independent claims at issue recite using some or all of the
    8
        same components to create communications or advertisements. ’497 claim 1 (using
    9
        a graphical user interface, media repository, template, and project builder); ’618
   10
        claim 22 (using a server, graphical user interface, media repository, template,
   11
        compiler, formatter, and distribution program); ’898 claim 30 (using a server, media
   12
        repository, template, advertisement generation engine, compiling engine, formatting
   13
        engine, and distribution engine). Thus, the Court has found or IE has conceded that
   14
        all of the components in the non-project viewer claims are known and used in
   15
        conventional ways. None are patentably distinct.4
   16
        II.       THE PATENT CLAIMS ARE DIRECTED TO AN ABSTRACT IDEA.
   17
                  A.    The plain language of the patents shows that they are directed to
   18                   an abstract idea.
   19             In determining whether claims are directed to an abstract idea, a court must
   20 look at the “focus of the claims,” and “consider the claims in their entirety to
   21 ascertain whether their character as a whole is directed to excluded subject matter.”
   22 Bridge & Post, 778 F. App’x at 886 (cleaned up). Here, the claims subject to this
   23 motion are directed to the abstract idea of creating computer communications. The
   24 patents specifically state that their claims automate the existing process that
   25 professional agencies and designers used to create computer communications using
   26         4
            IE filed terminal disclaimers because the Examiner found each patent was not
   27 patentably distinct from every patent preceding it. Dkt. 36 Ex. 1, 3; id. Ex. 2, 3; id.
   28 Ex. 3, 3; id. Ex. 4, 3; id. Ex. 5, 3; id. Ex. 6; Ex. C at 26–28; Ex. D at 51.

                                                     -8-                Case No. 19-CV-1301-CAB-DEB
                         GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15198 Page 16 of
                                      33



    1 existing Flash tools. Supra, Background; 1:12–26, 1:44–51; IE 101 Slides, 12–17;
    2 2nd CC Tr. 49:1–5 (“It’s all about people did all these things. And you’re replacing
    3 people with software.”); 3rd CC Tr. 20:23–21:2 (if “I’ve just got picking and
    4 creating and distributing at a very high level with known program constructs,” then
    5 “all you're doing is using a computer to replace people”). But “[i]f a claimed
    6 invention only performs an abstract idea on a generic computer, the invention is
    7 directed to an abstract idea at step one.” BSG Tech LLC v. Buyseasons, Inc., 899
    8 F.3d 1281, 1285 (Fed. Cir. 2018) (citing Alice, 134 S. Ct. at 2355–57). In particular,
    9 “patents directed to using templates to collect or generate documents, such as web
   10 pages, are abstract ideas.” Hyper Search, LLC v. Facebook, Inc., No. CV 17-1387-
   11 CFC-SRF, 2018 WL 6617143, at *6 (D. Del. Dec. 17, 2018); 3rd CC Tr. 20:14–16
   12 (“replacing people with computers [] runs into a 101 software program”).
   13         Here, at IE’s urging, the Court found that the functions in the claims at issue
   14 in this motion are performed on generic and known computer systems and tools. The
   15 Court construed “project builder” as “server-side software and hardware that obtains
   16 user information, selects appropriate template(s) and asset(s) and obtains user
   17 formatting and transmission information,” and found that “[s]uch program
   18 constructs to provide this function of the system would be tools familiar to one of
   19 skill.” CC Order 9; Supp. CC Order 5. All other components of the claims, such as
   20 the distribution engine and the compiler, have likewise been construed or conceded
   21 to be generic hardware and software. Supra. Since “generic and functional hardware
   22 is insufficient to render eligible claims directed to an abstract idea,” the non-“project
   23 viewer” claims cannot be patent eligible. Customedia Techs., LLC v. Dish Network
   24 Corp., 951 F.3d 1359, 1366 (Fed. Cir. 2020); see also In re TLI Commc’ns LLC
   25 Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016) (finding a patent fails Alice step 1
   26 because “[t]he specification does not describe a new telephone, a new server, or a
   27 new physical combination of the two. The specification fails to provide any
   28 technical details for the tangible components, but instead predominately describes

                                                  -9-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15199 Page 17 of
                                      33



    1 the system and methods in purely functional terms.”); OIP Techs., Inc. v.
    2 Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (finding abstractness when
    3 “the claims are exceptionally broad and the computer implementation limitations do
    4 little to limit their scope” and “the specification makes clear that this ‘programming’
    5 and the related computer hardware ‘refers to any sequence of instructions designed
    6 for execution on a computer system’”) (citation omitted). Indeed, Alice itself found
    7 computer claims abstract because “what petitioner characterizes as specific
    8 hardware[] is purely functional and generic.” 134 S. Ct. at 2360; see also SAP Am.,
    9 Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (claims fail Alice step 1
   10 because “the specification makes clear that off-the-shelf computer technology is
   11 usable to carry out the analysis” that is “the focus of the claims”). For the same
   12 reason, IE’s prior arguments pointing to generic, well-known computer components
   13 such as the “graphical user interface,” the “network,” and the “media repository”
   14 fail. Dkt. 28, 17–18; Dkt. 177, 10–12, 21–22.
   15          That the asserted patents merely purport to “automate” the known process of
   16 creating computer communications using tools such as Flash, as the specification
   17 acknowledges, is borne out by the claim language. The following hypothetical
   18 shows how the recited functions of ’618 patent claim 14 could be performed
   19 manually by humans at a professional agency:5
   20    14. A multimedia communication system for         A professional agency
   21    generating an online advertisement in an          performing the following steps:
         electronic distribution format to accommodate
   22    targeted broadcasting over an Internet based
   23    on recipient specific data received from a user
         of a recipient computing device, the system
   24    comprising:
   25    a server having a connection to the Internet to   communication with clients or
   26    communicate with a user of a recipient            other recipients over the
         computing device via a graphical user             Internet
   27
          5
   28         IE has wrongly argued Google did not analyze a claim as a whole. Dkt. 177, 2.

                                                 -10-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15200 Page 18 of
                                      33



    1    interface displayed by the recipient computing
         device, the server comprising:
    2
         a recipient specific database for storing          storage of qualitative and/or
    3
         qualitative and/or quantitative data received      quantitative feedback data
    4    from a user of the recipient computing device;     received from recipients
    5    a media repository for storing a plurality of      storage of communication
         online advertisement templates and a plurality     templates and media assets in a
    6    of media assets;                                   file cabinet or other storage
    7                                                       capacity (i.e., “media
                                                            repository”) accessible to
    8                                                       employees interacting with
    9                                                       agency clients
   10    a project builder for accessing the recipient      a project manager with access
         specific database as well as the media             to the media repository and
   11    repository, and for selecting a media asset for    feedback information from the
   12    integration with an advertisement template, the    recipients used to select the
         media asset being selected based on qualitative    media assert to combine with
   13    or quantitative data received from the recipient   the advertising template and
   14    computing device;                                  able to make such selections
   15
         a compiler associated with the project builder,    the project manager integrates
   16    the compiler for integrating the selected media    the selected media asset with
   17    asset with the online advertisement template to    the online advertisement
         generate an online advertisement;                  template to generate an online
   18                                                       advertisement,
   19    a distribution program for performing the        the project manager transmits
   20    targeted broadcasting of the online              the ad to the recipients.
         advertisement over the Internet to the recipient
   21    computing device.
   22
        See also Dkt. 21-1 at 8–9 (similar analysis for ’497 claim 1). In response to similar
   23
        hypotheticals in Google’s prior motions, IE argued (contrary to the specification
   24
        which acknowledges it seeks to automate an existing process) its “claimed process
   25
        was not ‘known.’” Dkt. 28, 18; Dkt. 177, 15 n.5. But “a claim for a new abstract
   26
        idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
   27
        1138, 1151 (Fed. Cir. 2016) (emphasis in original). And while IE claimed the
   28

                                                 -11-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15201 Page 19 of
                                      33



    1 hypothetical is “bare attorney argument,” it did not substantively dispute the analogy
    2 to the claims on this legal issue. Dkt. 28, 18; Dkt. 177, 15 n.5. IE also
    3 mischaracterized Google’s argument as being that “any claimed invention adding
    4 ‘automation’ is categorically patent ineligible.” Dkt. 28, 19; Dkt. 177, 15. Google’s
    5 actual argument is that adding automation cannot by itself make the claims not
    6 abstract. “It is well settled, though, that automating conventional activities using
    7 generic technology does not amount to an inventive concept.”6 LendingTree, LLC v.
    8 Zillow, Inc., 656 F. App’x 991, 996 (Fed. Cir. 2016).
    9          The abstract nature of the claims is further shown by Figures 6-16: a basic
   10 progression of interview questions and options for a user to build computer
   11 communications through a graphical user interface. Dkt. 21-1, 9–10. All these steps
   12 could be accomplished with a project manager and client going through “interview”
   13 questions and presenting and selecting options for multimedia communications,
   14 either manually or sitting in front of a computer together. Intellectual Ventures I
   15 LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (finding claims
   16 abstract where “with the exception of generic computer-implemented steps, there is
   17 nothing in the claims themselves that foreclose them from being performed by a
   18 human, mentally or with a pen and paper”); ChargePoint, Inc. v. SemaConnect, Inc.,
   19 920 F.3d 759, 767 (Fed. Cir. 2019) (“the specification may . . . be useful in
   20 illuminating whether the claims are ‘directed to’ the abstract idea”); Internet Patents
   21 Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015) (considering
   22 specification to determine if the “character of the claimed invention is an abstract
   23
           6
   24        IE previously cited McRO, Inc. v. Bandai Namco Games Am., Inc. for the
        unremarkable statement that “processes that automate tasks that humans are capable
   25   of performing are patent eligible if properly claimed.” Dkt. 177, 15. McRO,
   26   however, involved claims directed to an improvement in computer animation with a
        specific algorithm that improved the operation of the computer itself. 837 F.3d
   27   1299, 1307–08, 1313–14 (Fed. Cir. 2016). Here, there is no such algorithm in the
   28   claims at issue, as the Court has found at IE’s urging. Supra.

                                                 -12-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15202 Page 20 of
                                      33



    1 idea”); Clear with Computers, LLC v. Altec Indus., Inc., Nos. 6:14-cv-79 & 6:14-cv-
    2 89, 2015 WL 993392, at *4 (E.D. Tex. Mar. 3, 2015), aff’d, 636 F. App’x 1015
    3 (Fed. Cir. 2016) (finding patent abstract where “[t]he claims essentially propose
    4 that, instead of a human salesman asking customers about their preferences and then
    5 creating a brochure from a binder of product pictures and text and using a rolodex to
    6 store customer information, a generic computer can perform those functions”).
    7         B.    Courts have found similar claims to be directed to abstract ideas.
    8         The Federal Circuit has repeatedly found that patent claims involving
    9 processes for generating customized or tailored computer communications based on
   10 user information, like those asserted here, are directed to an abstract idea. For
   11 example, in Intellectual Ventures I LLC v. Capital One Bank (USA), the Federal
   12 Circuit found that a patent claiming a system for tailoring web content based on user
   13 information was directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir.
   14 2015). The claim recited “[a] system for providing web pages accessed from a web
   15 site in a manner which presents the web pages tailored to an individual user”
   16 involving “an interactive interface configured to provide dynamic web site
   17 navigation data to the user” and “a display depicting portions of the web site visited
   18 by the user as a function of the user’s personal characteristics.” Id. at 1369.
   19 Similarly, the claims here describe assembling content, including web pages (1:36–
   20 40), tailored to an individual user based on “user preferences” (’497 claim 1), “data
   21 received from a user of the recipient computing device” (’618 claim 14), “data
   22 received from one or more of the recipient computing device and/or third-party
   23 database” (’618 claim 22), or “user data” (’898 claim 30). See also, Dkt. 53, ¶ 55
   24 (“With the benefit of these systems and methods, advertising communication
   25 templates are available to receive inputs from data sources (e.g., keywords and data)
   26 and be customized with media-rich assets (e.g., words, images, and videos) to create
   27 an advertisement uniquely tailored to each ad viewer . . . .”) (emphasis added).
   28         In Affinity Labs of Texas, LLC v. Amazon.com Inc., the court found that patent

                                                -13-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15203 Page 21 of
                                      33



    1 claims describing a “system and method to communicate targeted information” to
    2 handheld wireless devices with a “network based media managing system that
    3 maintains a library of content,” “graphical user interface,” and “network based
    4 delivery resource” were directed to the abstract idea of “delivering user-selected
    5 media content to portable devices.” 838 F.3d 1266, 1267–69 (Fed. Cir. 2016). The
    6 court explained that “[t]his court . . . has held that ‘customizing information based
    7 on . . . information known about the user’ is an abstract idea,” and “the basic
    8 concept of customizing a user interface is an abstract idea.” Id. at 1271 (quoting
    9 Intellectual Ventures I LLC, 792 F.3d at 1369). The court also found that the “level
   10 of generality” of the claims did “no more than describe a desired function or
   11 outcome, without providing any limiting detail that confines the claim to a particular
   12 solution to an identified problem.” Id. at 1269. In particular, the court found that the
   13 recited “network based media management system” and “graphical user interface”
   14 elements were “simply generic descriptions of well-known computer components,”
   15 and that the recitation of a “customized user interface” did not save the
   16 representative claim from abstraction. Id. at 1270–71.
   17         As in Affinity Labs, the claimed processes use information collected from a
   18 user to customize content, an abstract idea. Here too, the claims merely recite a
   19 desired function or outcome (e.g., creation of customized communications) and
   20 conventional and generic computer components (e.g., “project builder,” “compiler,”
   21 “distribution program,” “formatter”) for a well-known business practice (creating
   22 customized communications). And, just like the plaintiff in Affinity Labs, IE “makes
   23 no claim that it invented any of those components or their basic functions[.]” Id. at
   24 1270. Nor could it, given the Court’s constructions, IE’s concessions, and the
   25 specification’s repeated disclosure of the use of generic computer components to
   26 practice the patents. E.g. 12:38–14:9.
   27         Further, in Bridge & Post, the Federal Circuit found that method claims
   28 involving collecting information about a user, storing that information, and using it

                                                -14-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15204 Page 22 of
                                      33



    1 to produce customized content were directed to the abstract idea of “the use of
    2 persistent identifiers to implement targeted marketing”: a “form of ‘tailoring
    3 information based on [provided] data,’ which we have previously held is an abstract
    4 idea.” 778 F. App’x at 887 (quoting Intellectual Ventures I LLC, 792 F.3d at 1369)
    5 (alternations in original); see also Quantum Stream Inc. v. Charter Commc’ns, Inc.,
    6 309 F. Supp. 3d 171, 184 (S.D.N.Y. 2018) (claims were directed to abstract idea of
    7 “custom advertising based upon consumer qualities or other data”); Personalized
    8 Media Commc’ns, LLC v. Amazon.com, Inc., 161 F. Supp. 3d 325, 330 (D. Del.
    9 2015) (claims were “directed to the abstract idea of using personal information to
   10 create a customized presentation”).
   11        C.     Impact Engine’s Step 1 Arguments Are Without Merit.
   12        Prior to claim construction, IE argued the “project builder” constituted
   13 “particular improvements in the functioning of earlier computer-based systems”
   14 under Alice step 1. Dkt. 28, 12–13, 16–17 (cleaned up); Dkt. 177, 10, 20. As
   15 Google’s counsel previewed at the 101 hearing (101 Tr. 31:6–10), IE then argued at
   16 claim construction that the project builder could be met merely by generic software
   17 on a generic server that performs the claimed function. Dkt. 116, 3. But IE’s claimed
   18 project builder cannot simultaneously be both a specific and particular innovation
   19 sufficient to elide 101, and a generic and conventional component well known to
   20 people of skill in the art. Likewise, because all other hardware and software
   21 elements of the claims at issue in this motion have been construed by the Court or
   22 conceded by IE to be defined by their functions using generic hardware and
   23 software, they cannot recite any specific structural elements.
   24        IE also asserted that “server-side positioning” of the hardware/software
   25 elements render the claims non-abstract. Dkt. 28, 12–13, 16–17; Dkt. 177, 10, 20.
   26 But here again, all “server-positioned” elements in the claims in this motion have
   27 been construed or conceded to be comprised of generic hardware and/or software,
   28 and “the specification makes clear that the recited physical components merely

                                                -15-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15205 Page 23 of
                                      33



    1 provide a generic environment in which to carry out the abstract idea.” TLI
    2 Commc’ns, 823 F.3d at 611; see also id. at 612 (“The specification does not describe
    3 [] a new server . . . . The specification fails to provide any technical details for the
    4 tangible components, but instead predominately describes the system and methods
    5 in purely functional terms.”). When a “server is described simply in terms of
    6 performing generic computer functions” and “the functions of the server are
    7 described in vague terms without any meaningful limitations,” then the server
    8 cannot render the claims non-abstract. Id. at 612–13. Where, as here, “[t]he
    9 recitation of servers [] serves to ‘limit the field of use of the abstract idea to a
   10 particular existing technological environment,’ [] it ‘does not render the claims any
   11 less abstract.’” Innovation Scis., LLC v. Amazon.com, Inc., 778 F. App’x 859, 863
   12 (Fed. Cir. 2019) (quoting Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d
   13 1253, 1259 (Fed. Cir. 2016)); see also BSG Tech, 899 F.3d at 1287 (“a claim is not
   14 patent eligible merely because it applies an abstract idea in a narrow way”).
   15         Nor does removing the need for programming knowledge (c.f. Dkt. 28, 10–
   16 11) make the patents any less abstract. For example, the patent at issue in Simio,
   17 LLC v. FlexSim Software Prod., Inc. “concern[ed] making object-oriented
   18 simulation easier and more accessible by letting users build simulations with
   19 graphics instead of programming.” 983 F.3d 1353, 1356 (Fed. Cir. 2020). The
   20 Federal Circuit found that “[s]imply applying the already-widespread practice of
   21 using graphics instead of programming to the environment of object-oriented
   22 simulations is no more than an abstract idea,” id. at 1360 (emphasis omitted), and
   23 that “the inherent improvement of the experience of a user who cannot (or maybe,
   24 would rather not) use programming” cannot impart patent eligibility.7 Id. at 1361.
   25
          7
   26       IE previously purported to distinguish Innovation Scis., LLC v. Amazon.com,
      Inc.’s finding that “[t]he recitation of servers [] does not render the claims any less
   27 abstract” (778 F. App’x 859, 863 (Fed. Cir. 2019) (cleaned up)) on the basis that in
   28 this case, “the claimed server-side functionality [] is a critical advance.” Dkt. 177,

                                                 -16-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15206 Page 24 of
                                      33



    1 Customedia Techs. similarly found that “improving a user’s experience while using
    2 a computer application is not, without more, sufficient to render the claims directed
    3 to an improvement in computer functionality.” 951 F.3d at 1365. Likewise,
    4 Aftechmobile Inc. v. Salesforce.com, Inc. found that claims “directed to the abstract
    5 idea of enabling the creation of mobile applications without coding by combining
    6 pre-coded software components” failed Alice step 1. No. 19-CV-05903-JST, 2020
    7 WL 6129139, at *5 (N.D. Cal. Sept. 2, 2020).
    8         IE has also cited to the supposed novelty of using templates to argue the
    9 claims are not ineligible. Dkt. 28, 18–19; Dkt. 177, 18–19. However, courts
   10 routinely invalidate patents claiming processes for generating and distributing
   11 customized content using “templates.” For example, in Hyper Search, the asserted
   12 patent claims were “directed to the abstract idea of storing a template, creating a
   13 document based on that template, and storing the document for access by the
   14 public.” 2018 WL 6617143, at *6. The court found the asserted patent claims
   15 “use[d] a wholly generic computer system to obtain functional results of storing a
   16 template, creating a document based on that template, and storing the document,
   17 with no technical detail describing how to achieve those results,” and thus were
   18 abstract. Id. (noting that “[o]ther courts have held that patents directed to using
   19 templates to collect or generate documents, such as web pages, are abstract ideas”).
   20
        17 n.7 (emph. omitted). But IE’s unsupported characterization of a feature as a
   21   “critical advance” does not alter the required legal conclusion or this Court’s
   22   previous findings (at IE’s urging) to the contrary. IE’s prior attempt to distinguish
        Simio, LLC v. FlexSim Software Prod., Inc., 983 F.3d 1353, 1356 (Fed. Cir. 2020),
   23   as “applying [an] already-widespread practice” (Dkt. 177, 18) ignored that placing
   24   computer functionality on servers was also a wide-spread practice. Dkt. 157-1, 19–
        21 (collecting cases). And IE selectively quoted Aftechmobile Inc. v.
   25   Salesforce.com, Inc. to argue its claims are distinguishable because they supposedly
   26   “clearly detail the server-side integration of the system components.” Dkt. 177, 18.
        But, like in Aftechmobile, the claims “do not describe the technical means for
   27   achieving this purported backend linking or integration.” No. 19-CV-05903-JST,
   28   2020 WL 6129139, at *7 (N.D. Cal. Sept. 2, 2020) (emph. added); Dkt. 177, 18.

                                                 -17-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15207 Page 25 of
                                      33



    1 GREE, Inc. v. Supercell Oy similarly found that claims “directed to the abstract idea
    2 of creating and applying a template of positions of one or more game contents”
    3 failed Alice step 1. 834 F. App’x 583, 588 (Fed. Cir. 2020). And Clear with
    4 Computers found that the claims’ recitation of “dynamically building a template”
    5 and “fill[ing] in the template to produce the single composite visual output” did not
    6 render the patent eligible under § 101. 2015 WL 993392, at *2, 4. Thus, perhaps
    7 unsurprisingly, despite arguing that the claimed templates render the claims non-
    8 abstract, IE elsewhere asserted that “the Asserted Claims are not merely directed
    9 towards creating and applying a template.” Dkt. 177, 18–19 (cleaned up).
   10         Further, even assuming that using a “template” or any other function executed
   11 by the generic hardware and software of the claims is novel—and it is not—“a new
   12 abstract idea is still an abstract idea.” Synopsys, 839 F.3d at 1151; see also
   13 Personalized Media Commc’ns, 161 F. Supp. 3d at 334 (“[p]racticing an abstract
   14 idea in a novel way is still practicing an abstract idea”). “Both the Supreme Court
   15 and Federal Circuit have repeatedly emphasized the independence of the inquiries”
   16 between novelty and patent eligibility. Intellectual Ventures II LLC v. JP Morgan
   17 Chase & Co., No. 13-cv-3777, 2015 WL 1941331, at *14 (S.D.N.Y. Apr. 28, 2015)
   18 (citing Diamond v. Diehr, 450 U.S. 175, 190 (1981) and Ultramercial, 772 F.3d at
   19 715). No supposed computer-based efficiency of the claimed invention can change
   20 the fact that the claims at issue in this motion are directed to an abstract idea. See In
   21 re Morinville, 767 F. App’x 964, 968 (Fed. Cir. 2019) (“computer-based efficiency
   22 does not save an otherwise abstract method”); Simio, 983 F.3d at 1361 (“claiming
   23 the improved speed or efficiency inherent with applying the abstract idea on a
   24 computer is insufficient to render the claims patent eligible as an improvement to
   25 computer functionality”) (internal quotation marks, brackets, and citation omitted).
   26         Finally, IE’s prior assertion that its claims are patent-eligible because they do
   27 not preempt all methods of generating communications (Dkt. 28, 21; Dkt. 177, 19-
   28 20) is wrong as a matter of law: “[w]here . . . claims are deemed only to disclose

                                                 -18-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15208 Page 26 of
                                      33



    1 patent ineligible subject matter under the Mayo framework, as they are in this case,
    2 preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, Inc.
    3 v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (there is no Alice “step 3”
    4 considering preemption); McRO, 837 F.3d at 1315 (“the absence of complete
    5 preemption does not demonstrate patent eligibility”) (internal quotations omitted).
    6 And contrary to IE’s efforts to limit the purported invention to “media-rich ads”
    7 (e.g., 101 Tr. 15:18–17:24, IE 101 Slides, 9–21, 31–41), the purported invention is
    8 not generally so limited. ’497 claim 1; see also 1:36–40. Even if that were not the
    9 case, courts have consistently found field of use limitations do not transform a
   10 patent-ineligible claim into an eligible claim. Bilski v. Kappos, 561 U.S. 593, 612
   11 (2010) (“[L]imiting an abstract idea to one field of use or adding token postsolution
   12 components [does] not make the concept patentable.”); Personalized Media
   13 Commc’ns, 161 F. Supp. 3d at 333 (“[I]t is irrelevant to the § 101 analysis that
   14 decryption is used to protect programming content; field of use limitations cannot
   15 render a claim patent eligible.”). Similarly, that the claimed process is performed on
   16 the Internet “does not save the idea from being patent-ineligible.” Symantec Corp.,
   17 838 F. 3d at 1319 (“We have previously determined that performing otherwise
   18 abstract activity on the Internet does not save the idea form being patent-
   19 ineligible.”); Ultramercial, Inc., 772 F.3d at 716 (“the use of the Internet is not
   20 sufficient to save otherwise abstract claims from ineligibility under § 101”). The
   21 claims here are directed to an abstract idea and fail the first Alice step.
   22 III.    THE CLAIMS AT ISSUE LACK AN INVENTIVE CONCEPT.
   23         A.     Generic Components Cannot Provide an Inventive Concept.
   24         As discussed supra, every hardware and/or software element of the claims at
   25 issue—from the “project builder” to the “distribution program,” from the “graphical
   26 user interface” to using a “server”—has been construed by the Court or conceded by
   27 IE to be known and familiar to those skilled in the art. Accordingly, when
   28 considering the claim elements individually or as an ordered combination, there is

                                                 -19-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15209 Page 27 of
                                      33



    1 nothing sufficient to transform the claimed abstract idea into a patent-eligible
    2 application. Alice, 134 S. Ct. at 2357.
    3         Courts routinely find generic computer functions insufficient to add an
    4 inventive concept. Alice, 134 S. Ct. at 2359 (using a computer to store data is “one
    5 of the most basic functions of a computer”); Interval Licensing LLC v. AOL, Inc.,
    6 896 F.3d 1335, 1347 (Fed. Cir. 2018) (“Interval Licensing does not, and cannot,
    7 contend that it is arguably inventive to enable a person to access information over a
    8 network through a user interface”); Intellectual Ventures I LLC, 792 F.3d at 1368,
    9 1370 (“database, a user profile . . . and a communication medium, are all generic
   10 computer elements”; “the interactive interface limitation is a generic computer
   11 element”); Affinity Labs, 838 F.3d at 1271 (generically stated limitations including
   12 “network based media managing system,” “network based delivery resource,” and
   13 “customized user interface” did not convert abstract idea into “concrete solution of
   14 [a] problem”); Ultramercial, Inc., 772 F.3d at 717 (“[a]ny . . . transfer of content
   15 between computers is merely what computers do” and does not add an inventive
   16 concept); Talent Broker Tech. LLC v. Musical.ly, Inc., No. CV 17-08532, 2018 WL
   17 3019641, at *9 (C.D. Cal. May 22, 2018) (“a client-server network model” is
   18 “technology that was undoubtedly well-understood, routine, conventional activity in
   19 2011” and “inherent benefits” of this technology could not add an inventive
   20 concept) (internal quotation marks and citation omitted); Uniloc USA, Inc. v. AVG
   21 Techs. USA, Inc., No. 16-cv-00393, 2017 WL 1154927, at *8 (E.D. Tex. Mar. 28,
   22 2017) (“client” and “server” were “generic computers . . . set up in a generic client-
   23 server arrangement” that did not add inventive concept).
   24         The claims at issue merely instruct the practitioner to apply the abstract
   25 idea—creating computer communications—in functional terms using what the Court
   26 has already found to be known computer tools like project builders, compilers,
   27 distribution programs, formatting engines, graphical user interfaces, media
   28 repository databases, and the like. See also 12:38–14:9. This mirrors the claims in

                                                -20-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15210 Page 28 of
                                      33



    1 Customedia Techs., which “recite only generic computer components, including a
    2 programmable receiver unit, a storage device, a remote server and a processor. . . .
    3 Such generic and functional hardware is insufficient to render eligible claims
    4 directed to an abstract idea.” 951 F.3d at 1366; see also Mortg. Grader, Inc. v. First
    5 Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (“generic
    6 computer components such as an ‘interface,’ ‘network,’ and ‘database’ [] do not
    7 satisfy the inventive concept requirement”); Voter Verified, Inc. v. Election Sys. &
    8 Software LLC, 887 F.3d 1376, 1386 (Fed. Cir. 2018) (“The case law has consistently
    9 held that these standard [computer] components are not sufficient to transform
   10 abstract claims into patent-eligible subject matter.”). Similarly, the claims in Hyper
   11 Search “recite[d] the performance of the abstract idea on well-known computer
   12 components and processes” including a “server,” “a network,” a “template storage
   13 means,” and “home page creating means.” 2018 WL 6617143, at *9. The court
   14 found that “these are generic descriptions of the computer components and functions
   15 that do not rise to the level of inventive concept.” Id. They did not transform claims
   16 directed to the abstract idea of storing a template, creating a document based on that
   17 template, and storing the document for public access into patent eligible subject
   18 matter. Id. And Alice itself noted that “purely functional and generic” hardware does
   19 not “offer[] a meaningful limitation beyond generally linking the use of the method
   20 to a particular technological environment, that is, implementation via computers.”
   21 134 S. Ct. at 2360 (internal quotation marks, brackets, and citation omitted).
   22         Further, it is “well settled . . . that automating conventional activities using
   23 generic technology does not amount to an inventive concept.” LendingTree, LLC v.
   24 Zillow, Inc., 656 F. App’x 991, 996 (Fed. Cir. 2016); Interval Licensing, 896 F.3d at
   25 1346 (“[i]t is well-settled that placing an abstract idea in the context of a computer
   26 does not ‘improve’ the computer or convert the idea into a patent-eligible
   27 application of that idea”); TLI Commc’ns, 823 F.3d at 614 (“[f]or the role of a
   28 computer in a computer-implemented invention to be deemed meaningful in the

                                                 -21-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15211 Page 29 of
                                      33



    1 context of this analysis, it must involve more than performance of ‘well-understood,
    2 routine, [and] conventional activities previously known to the industry’”). “[T]he
    3 essentially result-focused, functional character of claim language has been a
    4 frequent feature of claims held ineligible under § 101.” Elec. Power Grp., LLC v.
    5 Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016).
    6        Here, there are no specifics as to how the patents create and distribute
    7 communications. For example, claim 14 of the ’618 patent does not describe:
    8         how the project builder “access[es] the recipient specific database as well
    9            as the media repository,” or “select[s] a media asset for integration with an
   10            advertisement template”;
   11         how the server connects “to the Internet to communicate with a user of a
   12            recipient computing device via a graphical user interface”;
   13         how the compiler “integrat[es] the selected media asset with the online
   14            advertisement template to generate an online advertisement”;
   15         how the formatter “select[s] and format[s] the online advertisement in an
   16            electronic distribution format”; or
   17         how the distribution program “perform[s] the targeted broadcasting of the
   18            online advertisement over the Internet to the recipient computing device.”
   19 See also Dkt. 21-1 at 18 (presenting a similar analysis for ’497 claim 1). Nor do the
   20 claims describe how to “obtain[] user information, select[] appropriate template(s)
   21 and asset(s) and obtain[] user formatting and transmission information” as required
   22 of the “project builder,” or how to “control[] the formatting and communication
   23 protocols for distribution of a communication” as required of the “distribution
   24 program.” CC Order 6, 9. Rather, for each of these elements, the claims merely
   25 recite that these functional steps are to be done. Indeed, the Court’s Order
   26 construing the “project builder” explicitly defines its “program constructs” by the
   27 “function of the system” they provide, not by their structure. CC Order 9. But
   28 “[w]ithout an explanation of the ‘mechanism’ for ‘how the result is accomplished,’

                                                -22-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15212 Page 30 of
                                      33



    1 th[e] purported feature[s] of the invention cannot supply an inventive concept.”
    2 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331–32 (Fed.
    3 Cir. 2017) (quoting Internet Patents Corp., 790 F.3d at 1348); see also Glasswall
    4 Sols. Ltd v. Clearswift Ltd., 754 F. App’x 996, 998 (Fed. Cir. 2018) (claims were
    5 patent ineligible where they did not disclose “how” to implement the claimed
    6 concept); Elec. Power Grp., 830 F.3d at 1355 (at step two, “[i]nquiry . . . must turn
    7 to any requirements for how the desired result is achieved”). Patent claims that
    8 “simply instruct the practitioner to implement the abstract idea . . . on a generic
    9 computer” do not add an inventive step and fail § 101. Alice, 134 S. Ct. at 2359.
   10        The specification states that the claimed “invention” is “a system and method
   11 which automates the process of creating and distributing professional quality,
   12 media-rich communications . . . .” 1:24–26 (emphasis added). Even more, the
   13 specification discloses that the supposed automation of the patents can be done with
   14 virtually any type of computer hardware and/or software. As a matter of law,
   15 however, there is nothing “inventive” about a generic computer “automatically”
   16 performing a task. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363–64
   17 (Fed. Cir. 2015) (finding lack of an inventive concept where, “[a]t best, the claims
   18 describe[d] the automation of the fundamental economic concept” using “generic-
   19 computer functions”); Quantum Stream, 309 F. Supp. 3d at 188 (“tasks that are
   20 implemented by generic computer system arrangements but that a human operator,
   21 even with a pencil and paper, can also perform in real-time with the assistance of a
   22 device to implement the human’s commands typically do not, without more, entail
   23 an inventive concept”); OpenTV, Inc. v. Apple, Inc., No. 14-cv-01622, 2015 WL
   24 1535328, at *6 (N.D. Cal. Apr. 6, 2015) (“the fact that a company may be the first to
   25 successfully apply an abstract idea within a new technological context does not
   26 transform the abstract idea into something tangible and patentable”). Here again the
   27 patents mirror those in Customedia Techs., which claims a “system for providing
   28 automatic delivery of multimedia data products” wherein the “specification

                                                -23-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15213 Page 31 of
                                      33



    1 acknowledges that the storage device ‘may be any storage device for audio/video
    2 information known in the art’ and the receiver unit may include ‘any digital or
    3 analog signal receiver and/or transmitter capable of accepting a signal transmitting
    4 any kind of digital or broadcast information.’” 951 F.3d at 1361, 1366.
    5         B.    Impact Engine’s Step 2 Arguments Are Without Merit.
    6         As discussed above, IE opposed Google’s previous motions by arguing that
    7 “(1) ‘server-side’ positioning of a system for generating online communications and
    8 (2) use of a ‘project builder’” were inventive concepts. Dkt. 28, 22; Dkt. 177, 20-21.
    9 But again, the Court has construed “project builder” as “server-side software and
   10 hardware that obtains user information, selects appropriate template(s) and asset(s)
   11 and obtains user formatting and transmission information,” and that “[s]uch program
   12 constructs to provide this function of the system would be tools familiar to one of
   13 skill.” CC Order 9 (emphasis added); Supp. CC Order 5. Accordingly, neither the
   14 “project builder” itself nor its “server-side” positioning can constitute inventive
   15 concepts. Fast 101 Pty Ltd. V. CitiGroup Inc., 834 F. App’x 591, 594 (Fed. Cir.
   16 2020) (“well-understood, routine, and conventional technology components” cannot
   17 provide an inventive step); Customedia Techs., 951 F.3d at 1366 (“the invocation of
   18 already-available computers that are not themselves plausibly asserted to be an
   19 advance amounts to a recitation of what is well-understood, routine, and
   20 conventional”) (internal quotation marks, ellipsis, and citation omitted).
   21         At the January 14, 2021 claim construction hearing, IE represented that it did
   22 not oppose Google’s first section 101 motion based on the project builder itself, but
   23 rather that “the claims as a whole incorporate all these other elements which is what
   24 makes this particular project builder unique.” Dkt. 151, 3; see also 2nd CC Tr. 56:3–
   25 13, Dkt. 177, 4–5. Initially, that is plainly not what IE previously asserted, which is
   26 that “Claim 1 of the ’497 patent contains at least two inventive concepts” one of
   27 which was “use of a ‘project builder.’” Dkt. 28, 22. In any event and as discussed
   28 above, the claims as a whole including “all these other elements,” as construed by

                                                -24-                Case No. 19-CV-1301-CAB-DEB
                     GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15214 Page 32 of
                                      33



    1 the Court and/or interpreted by IE, merely recite functional steps performed by
    2 generic hardware and software. Such claims cannot pass muster under Alice steps 1
    3 or 2. TLI Commc’ns, 823 F.3d at 612; Customedia Techs., 51 F.3d at 1366.
    4         The Supplemental Complaint touts the speed and efficiency the claimed
    5 invention supposedly brought to existing practices for generating and distributing
    6 customized communications. See, e.g., Dkt. 53 ¶¶ 17, 53–57. IE repeated these
    7 assertions in the response to Google’s prior § 101 motions. Dkt. 28, 25; Dkt. 177,
    8 24. Initially, it is unclear how a purported invention entirely comprised of known
    9 and familiar technology could provide these advantages. In any event, “claims that
   10 do not define the particular features used to achieve the alleged advantage cannot be
   11 said to pass step two of the Alice analysis.” Mortg. Application Techs., LLC v.
   12 MeridianLink, Inc., Nos. 2020-1504 & 2020-1645, 2021 WL 97347, at *5 (Fed. Cir.
   13 Jan. 12, 2021). And Federal Circuit “precedent is clear that merely adding computer
   14 functionality to increase the speed or efficiency of [a] process does not confer patent
   15 eligibility on an otherwise abstract idea.” Intellectual Ventures I, 792 F.3d at 1370
   16 (“the fact that the web site returns the pre-designed ad more quickly than a
   17 newspaper could send the user a location-specific advertisement insert does not
   18 confer patent eligibility”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can.
   19 (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required
   20 calculations could be performed more efficiently via a computer does not materially
   21 alter the patent eligibility of the claimed subject matter.”). Particularly relevant here,
   22 “[t]he ability to run a more efficient advertising campaign, even if novel, and even if
   23 aided by conventional computers, is an advance ‘entirely in the realm of abstract
   24 ideas,’ which we have repeatedly held to be ineligible.” Bridge & Post, 778 F.
   25 App’x at 893 (quoting SAP Am., 898 F.3d at 1163). Without any inventive concept
   26 to transform the asserted patent claims that are directed to an abstract idea into
   27 something significantly more, IE’s patent claims are ineligible under Section 101.
   28 Google’s motion should be granted.

                                                 -25-                Case No. 19-CV-1301-CAB-DEB
                      GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
Case 3:19-cv-01301-CAB-DEB Document 225-1 Filed 07/02/21 PageID.15215 Page 33 of
                                      33



    1
    2 DATED: July 2, 2021              QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
    3
    4
                                         By    /s/ David A. Perlson
    5
                                              David A. Perlson
    6                                         Attorneys for Defendant,
                                              GOOGLE LLC
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              -26-                Case No. 19-CV-1301-CAB-DEB
                   GOOGLE’S MPA’S IN SUPPORT OF ITS RENEWED MOTION TO DISMISS
